Citation Nr: 9933241	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  98-02 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to VA Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) for the 
cause of the veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to July 
1953.  He died on June [redacted], 1996, and the appellant 
is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 hearing officer 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York.  The Board 
observes that this hearing officer decision was issued 
subsequent to a July 1996 rating decision denying the 
appellant's claim and a March 1997 RO hearing addressing the 
same claim.


FINDINGS OF FACT

1.  The veteran's Certificate of Death indicates that he died 
on June [redacted], 1996 and that the immediate cause of his death 
was prostate cancer with metastases; no underlying causes or 
other contributing conditions were listed.

2.  There is no competent medical evidence of a nexus between 
the cause of the veteran's death and VA treatment.




CONCLUSION OF LAW

The claim of entitlement to DIC under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1999) for the cause of the veteran's death 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under VA laws and regulations, service connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated during active military service.  
See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Also, entitlement to service connection for the cause of a 
veteran's death is warranted where a disability of service 
origin caused, hastened, or substantially and materially 
contributed to the veteran's death.  See 38 U.S.C.A. 
§ 1310(b) (West 1991); 38 C.F.R. § 3.312 (1999).  The death 
of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  See 38 C.F.R. § 3.312 (1999).  
The principal cause of death is one which, singly or jointly 
with some other condition, was the immediate or underlying 
cause of death or was etiologically related thereto.  See 38 
C.F.R. § 3.312(b) (1999).  A contributory cause of death is 
one that contributed substantially or materially, combined to 
cause death, or aided or lent assistance to the production of 
death.  See 38 C.F.R. § 3.312(c) (1999).

Similarly, when a veteran suffers additional disability or 
death as the result of hospital care, medical or surgical 
treatment, or an examination furnished by the VA, benefits 
are payable in the same manner as if such disability, 
aggravation, or death were service-connected.  See 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.358 (1999).  For claims filed prior to October 1, 1997, 
as here, a claimant is not required to show fault or 
negligence in medical treatment.  See Brown v. Gardner, 115 
S.Ct. 552 (1994).  But see 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 1999) (indicating that a showing of negligence or fault 
is necessary for recovery for claims filed on or after 
October 1, 1997).

However, the initial inquiry before the Board is whether the 
appellant has submitted a well-grounded claim, as is required 
under 38 U.S.C.A. § 5107(a) (West 1991).  A well-grounded 
claim is one that is plausible, capable of substantiation, or 
meritorious on its own.  See Murphy v. Derwinski, 1 Vet. App 
78, 81 (1990).  While such a claim need not be conclusive, it 
must be supported by evidence; a mere allegation is not 
sufficient.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  In cases such as this, where the determinative issue 
is one involving medical causation, competent medical 
evidence in support of the claim is required for the claim to 
be well grounded.  See Caluza v. Brown, 7 Vet. App. 498, 504 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the appellant in developing the facts 
pertinent to her claim, and the claim must be denied.  See 
Epps v. Gober, 126 F.3d 1464, 1468-69 (1997).

The veteran's Certificate of Death indicates that he died on 
June [redacted], 1996 and that the immediate cause of his death was 
prostate cancer with metastases.  The place of death was the 
VA Medical Center (VAMC) in Buffalo.  This death certificate 
lists no underlying causes of death or other contributing 
conditions and indicates that no autopsy was performed.  

In this regard, the Board observes that, at her March 1997 VA 
hearing and at her September 1999 VA Travel Board hearing 
before the undersigned Board Member, the appellant contended 
that the veteran would not have died from prostate cancer but 
for the VA's failure to diagnose and treat this disability in 
a timely manner.  During her March 1997 VA hearing, the 
appellant testified that a doctor from Buffalo General 
Hospital in Buffalo had told her that the veteran's cancer 
should have been diagnosed earlier.

The Board has reviewed the medical records contained in the 
veteran's claims file and observes that he was first treated 
for prostate cancer in January 1995.  Prior to that date, he 
was treated on numerous occasions for back pain and underwent 
VA treatment between January and April of 1990 for an 
enlarged prostate.  He was scheduled to have urology testing 
but declined to undergo such testing.  Neither this treatment 
nor lumbosacral spine X-rays from August 1992 suggested the 
presence or development of prostate cancer.  Rather, the 
noted X-rays revealed moderately severe facet joint disease 
at L5-S1 and mild degenerative changes at T11-T12.

Starting in January 1995, the veteran was treated at the 
Buffalo VAMC and at Buffalo General Hospital for prostate 
cancer with metastases to the axial skeleton, noted following 
a prostatic biopsy conducted in conjunction with treatment 
for progressive paraplegia and urinary retention.  He was 
seen regularly for this disease over the next fifteen months 
and was then hospitalized at the Buffalo VAMC from April 30 
until June [redacted] of 1996, the date of his death.  The report of 
this hospitalization indicates that the veteran was not 
responsive to his prior regiment, which included an 
orchiectomy, a laminectomy for cord compression, radiation 
therapy, hormonal therapy, and chemotherapy.  As a result, on 
June 6 he was transferred to the Intermediate Care ward for 
terminal care.  He was maintained on Dilaudid, which had to 
be titrated to keep him reasonably comfortable and to not 
induce a coma.  On the morning of June [redacted], the veteran, whose 
code response was noted to be do not resuscitate, was found 
without vital signs and pronounced dead.  None of the VA and 
private medical reports of record relates the development of 
the veteran's prostate cancer to any aspect of VA treatment.

Overall, upon a review of the foregoing evidence, the Board 
finds that the claims file contains no competent medical 
evidence establishing any relationship between the cause of 
the veteran's death and the treatment he received from the 
VA.  Specifically, there is nothing in any of the veteran's 
medical records to indicate that the manner in which 
diagnoses were rendered or the procedures performed by VA 
medical professionals substantially or materially contributed 
to, or hastened, his death.  Furthermore, there is no 
competent medical opinion suggesting a nexus between the 
cause of the veteran's death and VA treatment.

Indeed, the testimony of the appellant, noted above, 
constitutes the only evidence of record suggesting a nexus 
between the cause of the veteran's death and VA treatment.  
The Board does not doubt the sincerity of the beliefs 
articulated by the appellant regarding the quality of the 
treatment that the veteran received from the VA and is 
empathetic with her in view of the death of her husband.  
However, the Board emphasizes that there is simply no medical 
evidence to support the contention that the veteran's death 
resulted from the failure of VA medical professionals to 
properly diagnose or treat him prior to his death.  As the 
appellant is a lay person not shown to possess the medical 
training and expertise necessary to render a medical opinion, 
her contentions, alone, are insufficient to render this claim 
well grounded.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  See also Robinette v. Brown, 8 Vet. App. 69, 
77 (1995) (a lay account of a physician's statement, 
"filtered as it [is] through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence").

Therefore, the Board must conclude that the appellant has not 
met her initial burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that her 
claim of entitlement to VA Dependency and Indemnity 
Compensation benefits for the cause of the veteran's death 
under 38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) is well 
grounded.  Since this claim is not well grounded, the VA has 
no further duty to assist the appellant in developing the 
record to support her claim.  See Epps v. Gober, 126 F.3d at 
1467-68 ("there is nothing in the text of § 5107 to suggest 
that [VA] has a duty to assist a claimant until the claimant 
meets his or her burden of establishing a 'well grounded' 
claim").

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that employed by the RO.  The RO 
denied the appellant's claim on the merits, while the Board 
has concluded that the claim is not well grounded.  However, 
the United States Court of Appeals for Veterans Claims has 
held that when an RO does not specifically address the 
question of whether a claim is well grounded but rather, as 
here, proceeds to adjudication on the merits, there is no 
prejudice to the appellant solely from the omission of the 
well-grounded-claim analysis."  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996). 

Moreover, as the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
appellant's claim well grounded, there is no further duty on 
the part of the VA under 38 U.S.C.A. § 5103(a) (West 1991) to 
notify her of the evidence required to complete her 
application.  See McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997). 


ORDER

Evidence of a well-grounded claim not having been submitted, 
entitlement to VA Dependency and Indemnity Compensation under 
38 U.S.C.A. § 1151 for the cause of the veteran's death is 
denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

